go oa NN OO Oo FF & FP =|

MR MN Nh BD BRO RO DD AD RD Sw em eS uel le lk lll
oo ny DD OH FF © NH |= OC Oo BO NN OD TM HR WH PD = OC

f

 

 

 

 

 

 

/_ FILED RECEEH |
ERTERED SERVED ON
COUNSEL/PARTIES OF RECORD |
|
NOV - 6 2019
UNITED STATES DISTRICT CGURT
CLERK US DISTRICT COURT }
DISTRICT OF NEVADA DISTRICT OF NEVADA
j_BY: RLY
UNITED STATES OF AMERICA, Case No. 2:08-mj-0618-LRL-LRL
Plaintiff, ORDER
Vv.

ROBERT P TAVERNINI,

Defendant.

 

 

 

This matter is before the Court to clarify the order of restitution previously entered
as part of the sentencing in this magistrate judge case (ECF No. 5), a sentence having
been imposed on February 4, 2009. Upon further review of this matter, the specific
information needed to complete the order of restitution was not made a part of the
sentencing order. Specifically, while Defendant has discharged his obligations under his
sentence (ECF No. 16), the Clerk of Court has some money previously collected from
Defendant as restitution that the Court ordered but that has not yet been paid to the
Department of the Interior. The Court finds the collected restitution should be distributed
to the Department of the Interior.

It is therefore ordered that the Defendant shall make restitution to the payee listed
below:

Name of Payee: DEPARTMENT OF THE INTERIOR
Amount of Restitution: $2,700.00
Total Amount of Restitution ordered: $2,700.00
DATED THIS 6" day of November 2019.

  

 

MIRANDA MM. DU
CHIEF UNITED STATES DISTRICT JUDGE

 
